711 N.W.2d 375 (2006)
474 Mich. 1101
Antonio L. THOMAS and Antonio L. Thomas Associated, Plaintiffs-Appellants,
v.
La-Van HAWKINS and Urban City Foods, LLC, Defendants-Appellees, and
Melvin Butch Hollowell, Receiver-Appellee.
Docket Nos. 130108 & (31)(32), COA No. 266779.
Supreme Court of Michigan.
March 31, 2006.
By order of January 31, 2006, the Wayne Circuit Court was directed to reconsider whether Melvin Butch Hollowell had a conflict of interest and to make findings addressing specified issues within 35 days. On order of the Court, the Wayne Circuit Court's findings of fact and law having been received and considered, *376 the application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Plaintiff's motion for immediate consideration of his motion to modify order is GRANTED. Plaintiff's motion to modify order is DENIED as moot. The December 21, 2005 order staying trial court proceedings is DISSOLVED.